        Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 FILED
                                                         Page 1 IN  CHAMBERS
                                                                of 11
                                                                                        U.S.D.C. - Rome

                                                                                              JUN 1 lf 2019

(USAOGAN6/10) SeaichWanant                                                           JAMpS N. HATTEN, Clerk
                                                                                    ^'- V A. ..7 ^
                                       United States District Court
                                        NORTHERN DISTRICT OF GEORGIA
                         In fhe Matter of fee Search of

                                                                                   APPLICATION AND
   Information associated wxtih. cellulai phone number
                                                                                    AJFFIDAVTT FOR
   770-549-6127 that is stored at premises owned/ maintained/
                                                                                   SEARCH WAKRANT
   controlled/ or operated by Sprmt Corporation/ a company
                                                                            Case n-umbei: 4:19-mc-34-WEJ
   with an office at 6480 Sprint Parkway/ Overland Par-k/ KS


I/ Russell Deltmger, being duly sworn depose and say:

I am a Special Agent of the Federal Bureau of Investigatton and have reason to believe fhat on the
property described as:

information associated with ceUular phone number 770-549-6127 fhat is stored at premises owned/
maintained/ controlled/ or operated by Sprint Corporation/ a company -wi& an ofi&ce at 6480 Sprint
Parkway/ Overland Park/ KS


There is now concealed certain property/ certain information/ and certain data/ namely/


                                                  SEE ATTACHMENT A

which constitutes evidence of a crime/ concerning violations of Titie IS/ Umted. States Code/ Sections 1343
and 1349, over which the United States District Court for Ae Northern District of Georgia has
jurisdiction. The facts to support a finding of Probable Cause are as follows:

                                              SEE ATTACHED APHDAVTT

Continued on attached sheet made a part hereof.



 Sworn to before me/ and subscribed in my                      Signature ofABant
 presence
                                                               Russell DeUmger

 June 14,2019                                                  S.ome^ Georgia             ^2-
 Date



 WALTER E. JOHNSON
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                            Signature o^ud^tcial Officer

 AUSA Samir Kaushal
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 2 of 11




                                   Attachment A
                     Information to be Disclosed by the Provider

       For the account identified as and/or associated with: Sprint Corporation cellular

telephone assigned phone number 770-549-6127, Sprint is required to disclose the

following infonnation to the government:

          a. AH business records and subscriber information, m any form kept,

              including subscribers' full names, addresses, shipping addresses, date

              account was opened, length of service, the types of service utilized, ESN

              (Electronic Serial Number) or other unique identifier for fhe wireless

              device associated with the account, Social Security number, date ofbirfh,

              telephone numbers, and otiaer identifiers associated with the account;

          b. All payment mfonnation, includmg dates and times ofpaytnents and

              means and source of payment (mcluding any credit or bank account

              number);

           c. AH traasactional information of all activity, including log files, messaging

              logs, local and'long distance telephone connection records, records of

              session tunes and dTxrations, dates and times of connecting, metixods of

              comectmg, telephone numbers associated with outgoing and incoming

              calls, ceU towers used^ and/or locations used from October 1,2018, until

              present;

           d. All text messaging logs, mcluding date and time of messages, and

              identification numbers associated with the handsets sending and receiving

              the message October 1,2018, until present;

           e. Detailed bUHng records, showing all billable calls mcludmg outgoing

              digits, from October 1, 2018, until present;




                                       Page 1 of 2
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 3 of 11




           f. All records of internet activity, including session times and durations, and

               the temporarily assigned network addresses (such as Internet Protocol

               ("IP") addresses) associated -with those sessious, from October 1,2018,

               until present;

           g. Historical cell site/ sector data, includmg: (i) the cell sites to which the

               Subject Telephone sent its signal when a call, text message, or data

               transmission was made, placed, or received; (ii) the cell sites through

               which the call or data transmission were routed when the call or data

               transmission ended; and (iii) the cell sites during a call or data

               temsmission, if available, from October 1, 2018, until present; and

           h. Per-call measurement data (also known as "PCMD") from October 1,

               2018, until present

Sprint is hereby ordered to provide an engineering map showing cell-site tower locations,

sectors, and orientations. All records described above shall be provided in an electronic

fonnaf within 14 days of the date of this warrant and shall be accompamed by a Business

Records Certification.




                                         Page 2 of 2
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 4 of 11




      AFFIDAVIT IN SUPPORT OF SEARCH WARJRANT APPLICATION
       I, Russell DeUmger, being first duly sworn, hereby depose and state as follows:

                          Introduction and Agent Background

        1. I make this affidavit in support of applications for search warrants under

Rule 41 of the Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(c)(l)(A) to

require Verizon Wireless and Sprmt Corporation to disclose to the government records

and information pertainiag to fhe following accounts, together referred to as the Subject

Telephones, stored at premises owned, maintained, controlled, or operated by &e

providers:

             a) Subiect Telephone 1: Verizon Wireless telephone 404-998-7197, believed

                to be used by Gerald McCarty.

             b) Subject Telephone 2: Sprint telephone 770-549-6127, believed to be used

                by Tiffany McNamara.

This warrant does not seek disclosure of contents of communications.

       2. Based on my training and experience and the facts as set forth in this

affidavit, tiiere is probable cause to believe that the users of the Subject Telephones,

McCarty and McNamara, committed multiple wire frauds m the Northern District of

Georgia, in violation of 18 U.S.C. §§ 1343 (wire fraud) and 1349 (wire fraud conspiracy),

•and that the requested records, described more particularly in Attaclunent A, contain

evidence of such violations.

        3. This Court has jurisdiction to issue the requested warrants because it is a

court of competent Jurisdiction," as defined m 18 U.S.C. § 2711(3). See 18 U.S.C.

  2703(d). Specifically, the Court has jurisdiction over fhe offenses being mvestigated.

See 18 U.S.C. § 27U(3)(A)(i). Verizon 'Wireless and Sprint are each providers of

electronic communications services, as defined in 18 U.S.Q § 2510(15). Verizon
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 5 of 11




Wireless mamtains an office in Bedminster, New Jersey, and Sprint maintains an office in

Overlaad Park, Kansas.

        4. I am a Special Agent with the Federal Bureau of Investigation. I have

been so employed since January 2018. I am currently assigned to the FBIAtlanta Field

Office, Rome Resident Agency, responsible for investigating all criminal and civil

violations of the laws of the United States, including wire fraud. I have experience

reviewing telephone call detail records, including records related to historical cell site

mformation. Global Position System (GPS), Enhanced 911, specific latitude and

longitude, and other precise location information for cellular telephones.

                                      Probable Cause

        5. The FBI is investigating a wire fraud scheme that was executed in Hiram,

Georgia, between October 19 and 30,2018. According to the investigation to date, the

victim, Jason Brackeen, was duped into paying $80,000 to McCarty for a generator that

was never delivered. The m&nnation contained in this probable cause statement was

provided by Brackeen.

        6. . Ori 10/19/2018:

            a) Brackeen received an email from a business associate, JoJhn Larson, about

                Gerald McCarty offering a Cummins KTA50-G9 Diesel Generator for

                sale;

            b) Brackeen contacled McCarfy telephonically and via text message^

               referencmg Ms interest in the generator. All telephonic and text message

               contact Brackeen had with. McCarty from the begixming of "the

               communications (10/19/2018), through the present, were and continue to

               be via Subject Telephone 1;




                                         Page 2 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 6 of 11




           c) Brackeen and McCarty spoke telephomcally about the generator and

               verbally agreed to a sale price of $137,500, subject to inspection by

               Brackeen; and

           d) Brackeen emailed to McCarty confirmation of the agreed sale amount and

               requested an invoice from McCarty.

       7. On 10/21/2018:

           a) Brackeen booked a flight from Dallas, TX, to Charlotte, NC, and rental car

               for travel to the generator Inspection location in McLeaasville, NC.

           b) McCarty sent an email stating he would have the invoice later that day

               and his secretary, McNamara, would send the invoice.

           c) Brackeen requested an ER.S Form W9 for McCarty's company, Coast to

               Coast LLC, and the trailer VIN fiom McCarty. McCarty agreed, and

               stated he expected a wire transfer for payment.

       8. On 10/22/2018, Bradkeen received an invoice and RS Fonn W9 from

McNamara via email. McNamara called Brackeen from Subi ect Telephone 2 to confiim

that they were received. That same day, Brackeen flew from Dallas, TX, to Charlotte,

NC.

       9. On 10/23/2018, Brackeen inspected the generator mNorfcbi Carolina.

Brackeen took pictures offhe generator, confirmed serial numbers, and performed a

complete mspection. During the inspection, Brackeen identified multiple issues with fhe

generator and stated that he would not be able to pay the agreed upon price due to Its

condition. Brackeen left wifh no intention of purchasing the generator set, but did request

a video once McCarty was able to get fhe generator started.

        10. On 10/26/2018, McCarty, via telephone, told Brackeen that he had gotten

the generator miming and that it ran good. McCarty sent a video of the generator nmimig

to Brackeen. McCarty also told Brackeen that he would take $80,000 for the generator.

Brackeen agreed to the price and sent a revised invoice to McCarty and McNamara.



                                        Page 3 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 7 of 11




Brackeen wired $10,000 to McCarty at R.egions Bank in Hiram; GA, as instructed on the

original invoice. McCarty confirmed receipt of fhe funds with Brackeen via text

message.

       11. On 10/28/2018, Brackeen and McCarty agreed that McCarty would

transport the generator from North Carolma to Texas for an additional $3,000. Brackeen

received an invoice for $3,000 from McNamara.

       12. On 10/30/2018, Brackeen wired the balance of the price of the generator,

$70,000, to McCarty. McCarty confimied receipt of&e funds via text message.

       13. Between 10/30/2018 and 11/5/2018, McCarty provided multiple deliveiy

dates to Brackeen over the phone but no delivery was completed.

       14. On 11/5/2018, McCarty told Brackeen it would be 11/7/2018 before fhe

generator would be delivered because McCarty had a death in Ills immediate family.

       15. On 11/12/2018, McCarty informed Brackeen that he was having Issues

with the truck and that Brackeen will not owe the $3,000 for delivery.

       16. On 11/27/2018, Brackeen sent McCarty an email with his bank wiring

instructions and requested that McCarty rehmx the $80,000. McCarty replied to the

email confirming receipt of the wiring instructions.

       17. On 12/11/2018, Brackeen sent a demand letter to McCarty with return

receipt requested.

       18. On 2/1/2019, Brackeen confixmed with fbe management ofbusmess where

the generator was inspected that the generator was in the same location as during the

inspection and had not been moved.

       19. As of 5/22/2019, Brackeen has maintained communication with McCarty

and requested that the $80,000 be returned. McCarty has proroised to repay the money

multiple times, always stating that he needs more time.

       20. Based on the foregoing, there is probable cause to believe the requested

records, described with particularity in Attachment A, will yield evidence of fraud


                                        Page 4 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 8 of 11




committed by the users of the Subject Teletilxones, in violation of 18 U.S.C. §§ 1343 and

1349.

                            Cellular Phones & Cell Site Data

        21. Cellular semce providets typically retain certain transactional mformation

about the use of each telephoue, voicemail, aad text-messagu^ account on fheir systems.

This information can include log files and messaging logs showing all activity on tiie

account, such as local and long distance telephone connection records, records of session

times and durations, lists of all incoming and outgoing telephone numbers or e-mail

addresses associated with. particular telephone calls, voicemail messages, and text or

multimedia messages. Providers may also have information about fhe dates, times, and

methods of connecting associated wifh every conunuxucation in which a particular

ceUular device was involved.

        22. Cellular service providers may also retain text messaging logs that include

specific information about text and multimedia messages sent or received from the

account, such as the dates and times of the messages. A provider may also retain

information about which cellular handset or device was associated with the account when

the messages were sent or received. The provider could have this information because

each cellular device has one or more unique identifiers embedded inside it. Depending

upon th-e cellular network and the device, the embedded unique identifiers for a cellular

device could take several different forms, including an Electronic Serial Number

("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or aa hitemational Mobile Station Equipment Identity

( IMEI"), When a cellular device connects to a cellular anteima or tower, it reveals its




                                        Page 5 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 9 of 11




embedded unique identifiers to the cellular anfceima or tower in order to obtajbti service,

and the cellular antenna or tower records those identifiers as a matter of course.

        23. Sprint and Verizon Wireless retain information about the location from

which a particular commurucation was transmitted or received. This information can

include data about which "cell towers" (i.e., antenna towers covering specific geographic

areas) received a radio signal j&om the cellular device and thereby transmitted or received

the commumcation in question. Based on my trainmg and experience, I know that Sprint

and Verizon Wireless also can collect per-caU measurement data ("PCMD") which

estimates the approximate distance of the cellular device from a cellular tower based

upon fhe speed with which signals travel between the device and the tower. This

information can be used to estimate an approximate location range that is more precise

than typical cell-site data.

        24. Cellular service providers also mamtain business records and subscriber

information for particular accoimts. TNs mfomxation could mclude tibie subscribers' full

names and addresses, the address to which any equipment was shipped, fhe date on which

the account was opened, the length of service, Hie types of service utilized, the ESN or

other unique identifier for fhe cellular device associated with the account, tbe subscribers'

Social Security Numbers and dates of birth, all telephone numbers and other identifiers

associated with the account, and a description of the services available to the account

subscribers. In addition, cellular service providers typically generate and retain billing

records for each account, wHch may show all billable calls (mcluding outgoing digits

dialed). The providers may also have payment information for fhe accozmt, includmg the

dates, times and sometimes, places, of payments and the means and source of payment

(including any credit card or bank account number).




                                         Page 6 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 10 of 11




       25. Information stored at the cellular service provider, mcluding that described

above, may provide crucial evidence of the <twho, -what, why, when, where, aud how" of

the crimmal conduct under investigation, thus enabling the United States to establish and

prove each element or alternatively, to exclude the mnocent from further suspicion, hi

my framing and experience, the data pertaining to a particular cellular device that is

retained by a wireless provider can indicate who has used or controlled the cellular j

device. TMs "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, data collected

at the time of account sign-up, information relating to account payments, and

communications (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled a cellular device at a relevant time. Further, such stored

electronic data can show how and when the cellular device and associated cellular service

were accessed or used. Such "timeline" information allows investigators to understand

the chronological context of cellular device usage, account access, and events relating to

the crime under investigation. This <<timelme" in&miation may tend to either inculpate

or exculpate the cellular device owner. Additionally, information stored by tiie wireless

provider may indicate the geograpbic location of the cellular device and user at a

particular time (e.g., historic cell-site and PCMD location uiformation).

                                        Conclusion

        26. Based on the foregoing, I request that the Court issue the proposed search

warrants under 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. I furtiier

request that the Court direct Verizon Wireless and Sprint to disclose to fhe FBI any

information described in Attachment A that is wi&ia its possession, custody, or control.

Because the warrants will be served on Sprint and Verizon Wireless, who will then

compile ftie requested records at a time convenient to them, reasonable cause exists to



                                         Page 7 of 8
  Case 4:19-mc-00034-WEJ Document 1 Filed 06/14/19 Page 11 of 11




penmt the execution of the requested warrants at any time in fhe day or night. Pursuant to

18 US.C. § 2703(g), the presence of a law enforcement officer is not required for the

service or execution of the warrants.




                                        Page 8 of 8
